UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-2356


JOSEPH PIRELA,

                 Plaintiff - Appellant,

          v.

ANGEL JOSE MIRANDA; LYDIA NICOLE ROBERTS; ETHIEL CALDERON,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:15-cv-00607-D)


Submitted:   March 14, 2017                 Decided:   March 16, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Joseph Pirela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Pirela appeals the district court’s order dismissing

his   42   U.S.C.   § 1983   (2012)   complaint   as   frivolous.      Pirela

previously filed an untimely notice of appeal from this same

district court order, which we dismissed for lack of jurisdiction.

He now has filed a second notice of appeal.            The second notice of

appeal is similarly untimely.         Accordingly, we dismiss this appeal

for lack of jurisdiction.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       2